          Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                                Plaintiffs,                Case No. 20-cv-2658
 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                                Defendants.


         MOTION FOR ADMISSION PRO HAC VICE OF ANDERS LINDEROT

       Pursuant to Local Rule 83.2(c) and (d), I hereby move for the admission of Anders

Linderot as attorney pro hac vice on behalf of plaintiffs TikTok Inc. and ByteDance Ltd. In

support of this motion, I attest that I am a member in good standing of the Bar of the District of

Columbia and the Bar of this Court. In further support of this motion, I submit the attached

Declaration of Anders Linderot.



       Dated: September 21, 2020                      Respectfully submitted,

                                                      COVINGTON & BURLING LLP


                                              By:      /s/ Megan C. Keenan
                                                      Megan C. Keenan (D.C. Bar No. 1672508)
                                                      COVINGTON & BURLING LLP
                                                      One CityCenter, 850 Tenth Street, NW
                                                      Washington, DC 20001
                                                      Telephone: (202) 662-6000
                                                      Facsimile: (202) 778-6000
                                                      mkeenan@cov.com

                                                      Attorney for Plaintiffs
          Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                               Plaintiffs,                Case No. 20-cv-2658
 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                               Defendants.



                     DECLARATION OF ANDERS LINDEROT IN
                SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

               1.     My name is Anders Linderot, counsel for TikTok Inc. and ByteDance Ltd.

               2.     My office is located at 620 Eighth Avenue, New York, New York 10018.

My office telephone number is 212-841-1000.

               3.     I am a member in good standing of the Bar of the State of New York, the

Bar of the United States District Court for the Southern District of New York, and the United

States District Court for the Eastern District of New York.

               4.     I certify that there are no pending disciplinary proceedings against me

before any bar, and I have not been disciplined by any bar in the past.

               5.     I have not been admitted pro hac vice before this Court within the last two

years.

               6.     I do not engage in the practice of law from an office located in the District

of Columbia and certify that I am not a member of the District of Columbia Bar.
          Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 3 of 6



I declare under penalty of perjury that the foregoing is true and correct.



Dated: September 21, 2020                      Respectfully submitted,


                                              By:      /s/ Anders Linderot
                                                      Anders Linderot
                                                      COVINGTON & BURLING LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, New York 10018-1405
                                                      Telephone: +1 (212) 841-1000
                                                      Facsimile: + 1 (212) 841-1010
                                                      Email: alinderot@cov.com

                                                      Attorney for Plaintiffs
          Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of September, 2020, I caused a true and correct copy

of the foregoing Motion for Admission Pro Hac Vice of Anders Linderot to be filed through the

Court’s e-file and serve system, which will serve notice electronically on all counsel of record, as

more fully reflected on the Notice of Electronic Filing.



                                                      COVINGTON & BURLING LLP



                                              By:     /s/ Megan C. Keenan
                                                      Megan C. Keenan
         Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 5 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TIKTOK INC., et al.,

                               Plaintiffs,        Case No. 20-cv-2658

 v.

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                               Defendants.

                     [PROPOSED] ORDER GRANTING
         MOTION FOR ADMISSION PRO HAC VICE OF ANDERS LINDEROT

               Upon consideration of the Motion for Admission Pro Hac Vice of Anders

Linderot in the above-captioned matter and the Declaration in support thereof, it is this ____ day

of September, 2020, hereby

               ORDERED, that the Motion for Admission Pro Hac Vice of Anders Linderot be,

and the same hereby is, GRANTED; and it is

               FURTHER ORDERED, that Anders Linderot be allowed to appear pro hac vice

in court proceedings in the above-captioned matter.



                                                      ________________________________
                                                            United States District Judge
Case 1:20-cv-02658-CJN Document 12 Filed 09/21/20 Page 6 of 6
